Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2015

                                   No. 04-14-00745-CV

               Keeann DEVORA, Craig Owen, and Keller Williams Realty,
                                   Appellants

                                            v.

         Tavaris J. SLAUGHTER, Individually, and TJ Slaughter Enterprises, LLC,
                                     Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-13013
                      Honorable Janet P. Littlejohn, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on February 6, 2015.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court